Title: To James Madison from Tobias Lear, 15 September 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


15 September 1801, Cap Français. No. 11. Has nothing further to report since his last letter. Dandridge has arrived from Aux Cayes with news that all is tranquil there and a good harvest is expected. Recommends Dandridge to succeed Ritchie at Port Républicain or to succeed Lear at the cape if government moves to Port Républicain.
 

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 3). RC 1 p. Duplicate copy (ibid.) docketed by Wagner as received 24 Oct.


   A full transcription of this document has been added to the digital edition.
